COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                                 August 5, 2015


       Scott Monroe                                                   M. Patrick Maguire
       District Attorney - 198th Judicial District                    M. Patrick Maguire, P.C.
       402 Clearwater Paseo                                           945 Barnett Street
       Suite 500                                                      Kerrville, TX 78028
       Kerrville, TX 78028                                            * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:        04-14-00882-CR and 04-14-00883-CR
              Trial Court Case Number:        CR-12-040 and CR-12-041
              Style:                          Darius Dukes v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853